DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The response of June 22, 2021 has been fully considered.  The amendments do not overcome the 101 rejection nor all of the 112 rejections, for the reasons set forth below.  The comments and explanations below are also responsive to the filing of June 22, 2021.  

35 USC 112(f)
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (or pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim limitation “hydrogen gas supply device” has been interpreted under 35 U.S.C. 112(f) because it uses/they use a generic placeholder “device” coupled with 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing by reference characters, in response to this Office action. 
If applicant does not intend to have the claim limitation treated under 35 U.S.C. 112(f) applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2181 and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1–6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite the idea of receiving information on environmental burden or quality and displaying the information.  The functions of receiving the information, controlling an interface based on the information, and using the interface to output the information are descriptions of data processing.  This judicial exception is not integrated into a practical application because the claim does not result in any transformation or reduction of a particular article to a different state or thing, i.e. there is no tangible result that occurs because of the data processing performed.  The claim does not recite, for example, that the controller shuts off or limits the hydrogen supply based on the data processing, or otherwise effects any outcome other than displaying the information.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the descriptions of a hydrogen supply, a storage tank, and a gas supply device merely link the use of the judicial exception to a particular technological environment and therefore do not constitute integration into a practical application.  For example, Uemura (US 2010/0307636) shows that a storage tank (16), a gas supply device (28), a display (42), and an interface (76) are conventional in hydrogen 
The filing of June 22, 2021 includes remarks contending that the 101 issue is resolved because claim 1 has been amended to recite a hydrogen gas supply device.  However, this amendment adds more conventional elements which link the use of the judicial exception to a technological environment but do not constitute integration into a practical application.  In particular, a supply device (i.e. fuel supply terminal or fuel supply nozzle) is a conventional part of a supply system, and the claim language merely recites that the supply device “supplies the hydrogen…according to input received by the control panel.”  However, the claim language does not link the control of the supply device to the results of the data processing described.  In other words, the new language “according to input received” is broad enough to encompass any conventional input.  Accordingly, the claim language still does not link the data processing to a tangible result.
In order to overcome this rejection, it is suggested that the claims be amended to specify a transformation or result that follows from the data processing function.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1–6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	Lines 9-10 of claim 1 recites that the burden information which is output from the control panel is “with respect to the hydrogen supplied from the storage tank” whereas line 14 says that the control is “based on an amount of hydrogen received by the storing tank.”  In other words, there is an inconsistency in the claim language between the description of the signal output from the control panel and the control performed by the controller.  The claim language also appears to be inconsistent with the specification, such as page 41, lines 12-21, in which the signals received by the controller and used by the controller are based on the gas supplied from the storage tank to the user, not based on the amount received by the storage tank (i.e. tank 204).  Based on comparing the specification to claim 1, it appears that lines 9-10 and line 14 of claim 1 may be referring to different tanks using the same term; in particular, it appears that lines 14 and 16 of claim 1 are referring to the tank (404) whereas lines 9-10 are referring to tank (204).  In view of all of the above, it appears that lines 14 and 16 of claim 1 includes an error or omission, incorrectly describes the invention, is inconsistent with the specification, and/or is referring to two different storage tanks using the same term.  Clarification is 
As discussed above, the term “hydrogen gas supply device” invokes 112(f).  However, the specification does not clearly point out the structure which corresponds to the generic placeholder in the claim and therefore the claim interpretation provided for in the statute cannot be conducted.  In this regard, see e.g. MPEP 2181(III)(“To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function.”), and see also MPEP 2181(II)(C)(“The requirement that a particular structure be clearly linked with the claimed function in order to qualify as corresponding structure is the quid pro quo for the convenience of employing 35 U.S.C. 112(f)… and is also supported by the requirement of 35 U.S.C. 112(b)”.  Emphasis added).

Prior Art
	The arguments regarding the prior art rejection have been considered.  It is noted that, contrary to the remarks on page 8 of the filing, the Robinson reference does disclose that the credit purchased by the user is related to the fuel purchased by the user (see e.g. paragraph 0019, “informing the customer of his/her immediate emission footprint, or the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 




/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799